Title: From Thomas Jefferson to Martha Jefferson Randolph, 24 April 1802
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


            My Dear Martha
              Washington Apr. 24. 1802.
            Your letter of the 16th. and mr Randolph’s of the 9th. both came to hand by the last post. since that too I have seen S. Carr who tells me you do not mean to include Virginia and Anne in your visit to this place. against this I must remonstrate. every principal respecting them, and every consideration interesting to yourself, mr Randolph or myself, is in favor of their coming here. if Virginia owes a visit to Dungeoness (as S. Carr says) the winter season will be more safe & convenient for that. knowing that mr Randolph’s resources must all be put to the stretch on his visit to Georgia, I insist that they be not touched by any wants which the visit of the family to this place might produce; but that all that shall be mine. as to the article of dress particularly, it can be better furnished here, and I shall intreat that it be so without limitation, as it will not be felt by me. let there be no preparation of that kind therefore but merely to come here. Congress will rise in a few days. I think I can now fix the 5th. or 6th. of May for my departure and the 8th. or 9th. for my being with you. mr & mrs Madison go about the same time: that of their return is unknown to me, but cannot be much later than mine. I think it will be for your ease & convenience to arrive here after mrs Madison’s return, and consequently that this will give time for me after I get back here to send a carriage to meet you on a day to be fixed between us. some groceries, intended for use while we are at Monticello, were sent from here a week or 10. days ago. I hope they will arrive in time, and wish their arrival at Milton to be attended to.—mr Milledge will dine with me to-day, and be able perhaps to tell me on what day he will be with you. a mr Clarke, son of Genl. Clarke of Georgia, & a very sensible young man goes with him. I think they will be at Edgehill a day or two after you recieve this. present me affectionately to mr Randolph & the family, & be assured of my tenderest love.
            Th: Jefferson
            
            
              P.S. on further enquiry I doubt if Congress will rise before the last day of the month. this will retard mr Milledge’s departure, but not mine.
            
          